Citation Nr: 0111477	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service in the Air Force from 
June 1951 to June 1955.  This case comes to the Board of 
Veterans' Appeals (Board) from a February 2000 RO rating 
decision, in which service connection was denied for a skin 
condition.

REMAND

The veteran contends that he has skin condition which was 
incurred during his active military service in the Air Force, 
specifically in 1952.  

In its February 2000 rating decision, the RO denied the 
veteran's claim for service connection for a skin condition 
based on the rationale that the claim was not well grounded.  
However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although in a letter to the veteran dated in November 1999, 
the RO advised the veteran that his service medical records 
would be requested, review of the claims file reveals that 
the RO has not yet sought to obtain these records.  This 
development must also be completed prior to adjudication of 
the veteran's claim for service connection.    

Therefore, the case is REMANDED to the RO for the following 
development: 

1.  The RO should request, from the 
National Personnel Records Center or 
other appropriate service department 
office, the veteran's complete original 
service medical records from his period 
of active duty service.  All attempts to 
obtain the veteran's service medical 
records should be documented in the 
claims file. 

2.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for a skin condition.  

3.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for a skin condition.  If the 
RO denies the claim, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




